Exhibit 10.1


EQUIFAX
2005 EXECUTIVE DEFERRED COMPENSATION PLAN
(Amended and Restated Effective as of January 1, 2015)


Effective as of January 1, 2003, Equifax Inc. (the “Company”) established the
Equifax Executive Deferred Compensation Plan (“Prior Plan”) for the benefit of
eligible management and highly compensated employees of the Company and its
Subsidiaries. The Plan was designed to assist and encourage eligible employees
to accumulate capital and to supplement their retirement income.
Because the laws applicable to nonqualified deferred compensation plans were
significantly changed effective January 1, 2005, the Company adopted a new
deferred compensation plan, the Equifax 2005 Executive Deferred Compensation
Plan (the “Plan”) for deferrals by eligible employees occurring on or after
January 1, 2005. The vested amounts credited to participants as of December 31,
2004 under the Prior Plan (and any earnings on such amounts) remain credited
under the Prior Plan and subject to the terms and conditions of the Prior Plan.
The Plan has been amended from time to time and is being amended and restated as
provided herein effective January 1, 2015.
ARTICLE I

Definitions
1.1    Account shall mean the records maintained by the Administrator to
determine the Participant’s deferrals under this Plan. Such Account may be
reflected as an entry in the Company’s (or Employer’s) records, or as a separate
account under a trust, or as a combination of both. The Administrator may
establish such subaccounts as it deems necessary for the proper administration
of the Plan.
1.2    Administrator shall mean the person or persons appointed by the Board of
Directors of the Company (or its designee) to administer the Plan pursuant to
Article 10 of the Plan.
1.3    Base Salary shall mean the Participant’s base annual salary excluding
commissions, incentive and discretionary bonuses and other non-regular forms of
compensation, before reductions for contributions to or deferrals under any
pension, deferred compensation, welfare benefit or other benefit plans sponsored
by the Company.
1.4    Beneficiary shall mean the person(s) or entity designated as such in
accordance with Article 9 of the Plan.
1.5    Bonus shall mean amounts paid to the Participant by the Employer annually
in the form of a discretionary or incentive compensation or any other bonus
(annual or otherwise) designated by the Administrator to be covered by the Plan
before reductions for contributions to or deferrals under any pension, deferred
compensation, welfare benefit, or other benefit plans sponsored by the Company.
1.6    Change in Control shall mean any of the following events:
(a)    Voting Stock Accumulations. The accumulation by any Person of Beneficial
Ownership of twenty percent (20%) or more of the combined voting power of the
Company’s Voting Stock; provided that for purposes of this subparagraph (a), a
Change in Control will not be deemed to have occurred if the accumulation of
twenty percent (20%) or more of the voting power of the Company’s Voting Stock
results from any acquisition of Voting Stock (i) directly from the Company that
is approved by the Incumbent Board, (ii) by the Company, (iii) by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, or (iv) by any Person pursuant to a Business Combination that
complies with all of the provisions of clauses (i), (ii) and (iii) of
subparagraph (b); or
(b)    Business Combinations. Consummation of a Business Combination, unless,
immediately following that Business Combination, (i) all or substantially all of
the Persons who were the beneficial owners of Voting Stock of the Company
immediately prior to that Business Combination beneficially own, directly or
indirectly, more than sixty-six and two-thirds percent (66-2/3%) of the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
Directors of the entity resulting from that Business Combination (including,
without limitation, an entity that as a result of that transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions relative
to each other as their ownership, immediately prior to that Business
Combination, of the Voting Stock of the Company, (ii) no Person (other than the
Company, that entity resulting from that Business Combination, or any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
Eighty Percent (80%) Subsidiary or that entity resulting from that Business
Combination) beneficially owns, directly or indirectly, twenty percent (20%) or
more of the then outstanding shares of common stock of the entity resulting from
that Business Combination or the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of
that entity, and (iii) at least a majority of the members of the Board of
Directors of the entity resulting from that Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for that Business Combination; or
(c)    Sale of Assets. Consummation of a sale or other disposition of all or
substantially all of the assets of the Company; or
(d)    Liquidations or Dissolutions. Approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company, except pursuant to a
Business Combination that complies with all of the provisions of clauses (i),
(ii) and (iii) of subparagraph (b).
(e)    Definitions. For purposes of this paragraph defining Change in Control,
the following definitions shall apply:
(i)    Beneficial Ownership shall mean beneficial ownership as that term is used
in Rule 13d-3 promulgated under the Exchange Act.
(ii)    Business Combination shall mean a reorganization, merger or
consolidation of the Company.
(iii)    Eighty Percent (80%) Subsidiary shall mean an entity in which the
Company directly or indirectly beneficially owns eighty percent (80%) or more of
the outstanding Voting Stock.
(iv)    Exchange Act shall mean the Securities Exchange Act of 1934, including
amendments, or successor statutes of similar intent.
(v)    Incumbent Board shall mean a Board of Directors at least a majority of
whom consist of individuals who either are (a) members of the Company’s Board of
Directors as of December 1, 2007 or (b) members who become members of the
Company’s Board of Directors subsequent to December 1, 2007 whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds (2/3) of the directors then comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the Company
in which that person is named as a nominee for director, without objection to
that nomination), but excluding, for that purpose, any individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest (within the meaning of Rule 14a-11 of the Exchange Act) with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board of
Directors.
(vi)    Person shall mean any individual, entity or group (within the meaning of
Section 13(d)(3) or 14 (d) (2) of the Exchange Act).
(vii)    Voting Stock shall mean the then outstanding securities of an entity
entitled to vote generally m the election of members of that entity’s Board of
Directors.
1.7    Code shall mean the Internal Revenue Code of 1986, as amended.
1.8    Commissions shall mean the Participant’s commissions payable from the
Company for the Plan Year before reductions for contributions to or deferrals
under any pension, deferred compensation, welfare benefit, or other benefit
plans sponsored by the Company.
1.9    Company shall mean Equifax Inc., a Georgia corporation, or its successor.
1.10    Crediting Rate shall mean the notional gains and losses credited on the
Participant’s Account balance which are based on the Participant’s choice among
the investment alternatives made available by the Administrator or such other
method established by the Administrator pursuant to Article 3 of the Plan.
1.11    Disability shall mean any cessation of the Participant’s employment with
the Employer as a result of a physical or mental condition which prevents the
Participant from performing the normal duties of his or her current employment
for a period of at least one hundred eighty (180) consecutive days. If a
Participant makes application for disability benefits under the Social Security
Act or under an Employer sponsored long term disability plan, as then in effect
and qualifies for such benefits, he/she shall be presumed to qualify as totally
and permanently disabled under this Plan. The Administrator shall require that
the Participant submit evidence of such qualification for disability benefits in
order to determine the existence of Disability under this Plan and shall make
its determination of Disability in a manner consistent with the requirements of
Section 409A.
1.12    Eligible Executive shall mean an executive of an Employer selected by
the Administrator to be eligible to participate in the Plan.
1.13    Employer shall mean the Company and any Subsidiary whose employees are
designated as eligible to participate in the Plan.
1.14    ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended.
1.15    Financial Hardship shall mean an unexpected need for cash arising from
illness, casualty loss, sudden financial reversal, or other such unforeseeable
occurrence which is not covered by insurance and which is determined to qualify
as a Financial Hardship by the Administrator. Cash needs arising from
foreseeable events such as the purchase of a residence or education expenses for
children shall not, alone, be considered a Financial Hardship. The Administrator
shall make its determination of Financial Hardship in a manner consistent with
the requirements of Section 409A.
1.16    Participant shall mean an Eligible Executive who has elected to
participate and has completed a Participant Election Form pursuant to Article 2
of the Plan.
1.17    Participant Election Form shall mean the written agreement to make a
deferral submitted by the Participant to the Administrator on a timely basis
pursuant to Article 2 of the Plan. The Participant Election Form may take the
form of an electronic communication followed by appropriate written or
electronic confirmation according to specifications established by the
Administrator.
1.18    Plan Year shall mean the calendar year.
1.19    Prior Plan shall mean the Equifax Executive Deferred Compensation Plan,
which became effective as of January 1, 2003, as it may be amended.
1.20    Qualified Plan shall mean the Equifax Inc. 401(k) Plan, as in effect on
the effective date of this Plan and as it may be amended from time to time.
1.21    Retirement shall mean a Participant’s Termination of Employment on or
after the Retirement Eligibility Date.
1.22    Retirement Eligibility Date shall mean the date on which the Participant
has both attained age fifty-five (55) and completed at least five (5) Years of
Vesting Service.
1.23    Scheduled Withdrawal shall mean the distribution elected by the
Participant pursuant to Article 7 of the Plan.
1.24    Section 409A shall mean Section 409A of the Code, as it may be amended
from time to time, and the regulations and rulings thereunder.
1.25    Settlement Date shall mean the date on which a lump sum payment shall be
made or the date on which installment payments shall commence. Unless otherwise
specified, the Settlement Date shall be a date between January 1 and January 31
of the calendar year following the calendar year in which the event triggering
the payout occurs. If applicable, subsequent annual installment payments shall
be made between January 1 and January 31 of the subsequent calendar years.
1.26    Subsidiary shall mean any corporation in an unbroken chain of
corporations, beginning with the Company, if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain. The term “Subsidiary” shall also include a
partnership or limited liability company in which the Company or a Subsidiary
owns 50% or more of the profits interest or capital interest.
1.27    TALX Plan Transfer Account shall mean the amount credited to a
Participant under the TALX Corporation Nonqualified Savings and Retirement Plan
that is transferred to this Plan in accordance with Section 3.4, which shall be
managed and distributed in accordance with the provisions of this Plan.
1.28    Termination of Employment shall mean the date of the Participant’s
separation from service (as determined in accordance with Section 409A) with the
Employer for any reason whatsoever, whether voluntary or involuntary, including
as a result of the Participant’s Retirement or death, or to the extent provided
in Article 6 of the Plan, Disability.
1.29    Valuation Date shall mean the date through which earnings are credited
and shall be the last day of the month preceding the month in which the payout
or other event triggering the Valuation occurs or such other date as determined
by the Administrator.
1.30    Years of Vesting Service shall mean the years of vesting service
credited to the Participant under the Equifax Inc. 401(k) Plan, as amended.
ARTICLE II

Participation
2.1    Elective Deferral. For each Plan Year a Participant may elect to defer
(i) any whole percentage between one percent (1%) and seventy-five percent (75%)
of Base Salar and/or (ii) any whole percentage or dollar amount of Bonus and/or
Commissions, or whole percentage or dollar amount of Bonus above a certain level
(as determined by the Administrator prior to the commencement of the Plan Year).
The foregoing limits shall be interpreted and applied by the Administrator and
the Administrator may prior to commencement of the Plan Year further limit the
minimum or maximum amount deferred by any Participant or group of Participants,
or waive the foregoing limits for any Participant or group of Participants, for
any reason.
2.2    Participant Election Form. In order to make a deferral, an Eligible
Executive must submit a Participant Election Form to the Administrator during
the enrollment period established by the Administrator prior to the beginning of
the Plan Year during which the Base Salary, Commissions and/or Bonus is earned;
provided, that the Administrator may extend the election period (or period in
which a Bonus deferral election may be changed) with respect to the
Participant’s deferral of a Bonus which qualifies as “performance-based
compensation” under Section 409A to a date that is not later than six months
prior to the end of the applicable performance period for the Bonus, provided,
further, that at the time of such election the amount of the Bonus is not
readily ascertainable. The Administrator may establish a special enrollment
period for Eligible Executives hired during a Plan Year to allow deferrals of
Base Salary, Commissions and/or Bonus earned during the balance of such Plan
Year after such enrollment period. The Participant shall be required to submit a
new Participant Election Form on a timely basis in order to change the
Participant’s deferral election for a subsequent Plan Year. If no Participant
Election Form is filed during the prescribed enrollment period, the
Participant’s election for the prior Plan Year shall continue in force for the
next Plan Year.
2.3    Election Irrevocable. The election to defer Base Salary, Commissions or
Bonus shall be irrevocable once the enrollment period as provided in Section 2.2
has expired, except as provided in Article 6 in the event of Disability or
Section 4.5 in the case of a Financial Hardship.
ARTICLE III

Accounts
3.1    Participant Accounts. Solely for recordkeeping purposes, separate
Accounts (a Retirement Account and any Scheduled Withdrawal Accounts) shall be
maintained for each Participant and shall be credited with the Participant’s
deferrals directed by the Participant to each Account at the time such amounts
would otherwise have been paid to the Participant. The Participant will
designate for each Plan Year which portion of the Participant’s deferrals for
such Plan Year shall be credited to the Participant’s Retirement Account and any
Scheduled Withdrawal Account the Participant has elected to establish. Accounts
shall be deemed to be credited with notional gains or losses as provided in
Section 3.2 from the date the deferral is credited to the Account through the
Valuation Date. Amounts credited to a Participant’s Account shall be fully
vested at all times.
With respect to Eligible Executives who participated in the Prior Plan prior to
January 1, 2005, and who have made deferral elections under the Prior Plan for
2005, 2006, and 2007 with respect to Base Salary, Commissions and Bonuses which
were earned and became payable on or after January 1, 2005, the Company hereby
transfers all rights with respect to such deferral elections to the Plan and the
Plan hereby assumes all obligations with respect to such deferral elections.
Such deferral elections shall be maintained and administered in accordance with
the Plan, including the payment rules of the Plan. The Administrator may permit
changes to such deferral elections and payment elections in accordance with
Section 409A.
The Administrator shall provide such additional payment elections to
Participants (including Participants who are no longer active employees or
otherwise do not actively participate in the Plan) with respect to amounts
credited to the Plan pursuant to this Section 3.1 as are consistent with Section
409A.
3.2    Crediting Rate. Unless the Administrator elects to establish a different
method of determining the Crediting Rate, the Crediting Rate on amounts in a
Participant’s Account shall be based on the Participant’s choice among the
investment alternatives made available from time to time by the Administrator.
The Administrator shall establish a procedure by which a Participant may elect
to have the Crediting Rate based on one or more investment alternatives and by
which the Participant may change investment elections periodically. The
Administrator may permit Participants to elect different investment alternatives
for different types of accounts. The Participant’s Account balance shall reflect
the investments selected by the Participant. If an investment selected by a
Participant sustains a loss, the Participant’s Account shall be reduced to
reflect such loss. The Participant’s choice among investments shall be solely
for purposes of calculation of the Crediting Rate. If the Participant fails to
elect an investment alternative the Crediting Rate shall be based on the
investment alternative selected for this purpose by the Administrator. The
Company shall have no obligation to set aside or invest funds as directed by the
Participant and, if the Company elects to invest funds as directed by the
Participant, the Participant shall have no more right to such investments than
any other unsecured general creditor. During payout, the Participant’s Account
shall continue to be credited at the Crediting Rate selected by the Participant
from among the investment alternatives or rates made available by the
Administrator for such purpose. Installment payments shall be recalculated
annually by dividing the account balance by the number of payments remaining
without regard to anticipated earnings or in any other reasonable manner as may
be determined from time to time by the Administrator.
3.3    Statement of Accounts. The Administrator shall provide or make available
to each Participant with a statement at least quarterly setting forth the
Participant’s Account balance as of the end of each quarter.
3.4    TALX Plan Transfer Accounts. The TALX Plan Transfer Accounts of
Participants are hereby transferred to the Plan effective as of December 31,
2007 (or as soon thereafter as practical) and the Plan hereby assumes all
obligations with respect to the amounts credited to the TALX Plan Transfer
Accounts. The amounts credited to the TALX Plan Transfer Accounts shall be
maintained and administered in accordance with the Plan, including the
distribution rules and the deemed investment rules. The Administrator may permit
changes to the payment rules for amounts credited to the TALX Plan Transfer
Accounts in accordance with Articles IV and VII and Section 409A, including the
transition rules.
ARTICLE IV

Retirement Benefits
4.1    Retirement Benefits. In the event of the Participant’s Retirement, the
Participant shall be entitled to receive an amount equal to the total balance of
the Participant’s Account (including any unpaid amounts in any Scheduled
Withdrawal Accounts) credited with notional earnings as provided in Article 3
through the Valuation Date. The benefits shall be paid in a single lump sum
unless the Participant has elected at the time of deferral (or in accordance
with the transition rules of Section 409A) to have the benefit paid in
substantially level annual installments over a specified period of not more than
fifteen (15) years. Payments shall begin on the Settlement Date following
Retirement. A Participant may, not less than twelve (12) months prior to
Retirement, elect to change the method of payment of the Participant’s Account
at Retirement, provided that (i) only one such change is permitted and after
such election change, the election is irrevocable; (ii) the payment date for the
Participant’s Account will be deferred for 5 years after Retirement, and (iii)
the election shall not become effective for 12 months. The change of election
shall be made through a method established by the Plan Administrator.
4.2    Termination Benefit. Upon Termination of Employment other than by reason
of Retirement, Disability or death, the Company shall pay to the Participant a
termination benefit equal to the balance on Termination of Employment of the
Participant’s deferral Account credited with notional earnings as provided in
Article 3 through the Valuation Date. The termination benefits shall be paid in
a single lump sum on the Settlement Date following Termination of Employment.
4.3    Small Benefit Exception. Notwithstanding the provisions of Section 4.1,
if the amount of the Participant’s Account upon Retirement is less than or equal
to fifty thousand dollars ($50,000), the Company shall pay such benefits in a
single lump sum payable on the last day of the month in which such benefits
first become payable.
4.4    Special Rule for Specified Employees. Notwithstanding any other provision
of this Plan, if the Participant is a Specified Employee (as determined by the
Administrator or its designee in accordance with procedures established by the
Administrator that are consistent with Section 409A), distributions to such
Participant on account of the Participant’s Termination of Employment may not be
made before the date that is 6 months after the date of the Participant’s
Termination of Employment (or, if earlier, the date of death of the
Participant), and any distribution that would otherwise be payable before the
6-month anniversary shall be delayed and shall be paid within 30 days following
such 6-month anniversary.
4.5    Financial Hardship Distribution. Upon a finding by the Administrator that
the Participant (or, after the Participant’s death, a Beneficiary) has suffered
a Financial Hardship, the Administrator may authorize a distributions of
benefits under the Plan in the amount reasonably necessary to alleviate such
Financial Hardship. Such distribution shall not exceed the dollar amount
necessary to satisfy the Financial Hardship plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which the Financial Hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause Financial Hardship). In the event of a distribution from the Plan
based on Financial Hardship, a Participant’s deferrals shall cease and the
Participant shall not be allowed to make a new deferral election until the
enrollment period next following one full calendar year from the date of such
distribution.
4.6    Consequences of a Change in Control. Upon the occurrence of a Change in
Control, each Participant’s Account shall remain subject to the Plan’s payment
provisions and the Participant’s elections as to the time and method of payment
(subject to the Company’s rights to amend or to terminate the Plan).
ARTICLE V

Death Benefits
5.1    Survivor Benefit Before Benefits Commence. If the Participant dies prior
to commencement of benefits under Article 4, the Company shall pay to the
Participant’s Beneficiary a death benefit equal to the total balance on death of
the Participant’s Account credited with notional earnings as provided in Article
3 through the Valuation Date. The death benefit shall be paid in the same form
elected by the Participant for Retirement benefits under Article 4.1 (except for
Financial Hardship) beginning on the Settlement Date following the date the
Participant’s death (or as soon thereafter as such death is established by
reasonable documentation).
5.2    Survivor Benefit After Benefits Commence. If the Participant dies after
benefits have commenced under Article 4, the Company shall pay to the
Participant’s Beneficiary an amount equal to the remaining benefits payable to
the Participant under the Plan over the same period such benefits would have
been paid to the Participant (except for Financial Hardship).
5.3    Small Benefit Exception. Notwithstanding the foregoing, in the event the
sum of all benefits payable to a Beneficiary is less than or equal to fifty
thousand dollars ($50,000), the Company shall pay such benefits in a single lump
sum payable on the last day of the month in which such benefits first become
payable.
ARTICLE VI

Disability Benefits
6.1    Disability. In the event of Disability, the Participant’s deferral
elections for such Plan Year shall cease to be effective and for purposes of
calculation and payment of benefits under the Plan, Disability shall be treated
as a Retirement entitling the Participant to receive the benefits provided under
Article 4.1 of the Plan.
ARTICLE VII

Scheduled Withdrawal
7.1    Election. The Participant may make an election on the Participant
Election Form at the time of making a deferral to establish a Scheduled
Withdrawal Account. The Participant may elect to receive a Scheduled Withdrawal
in any Plan Year on or after the third Plan Year following the enrollment period
in which such Scheduled Withdrawal Account is first established and may elect to
have the Scheduled Withdrawal distributed in a single lump sum or in annual
installments over a period of up to five (5) years. The Participant may elect to
make additional deferrals into such Scheduled Withdrawal Account on subsequent
Participant Election Forms, provided that any subsequent deferrals into such
Scheduled Withdrawal Account must be made not later than the end of the Plan
Year ending at least 2 years prior to the date the Scheduled Withdrawal is to
commence. The Participant may establish separate Scheduled Withdrawal dates,
provided that the Administrator in its sole discretion may elect to limit the
number of Scheduled Withdrawal Accounts. A Participant may, not less than twelve
(12) months prior to the payment dates of any Scheduled Withdrawal Accounts he
has established under this Section 7.1, elect to defer the date on which payment
of any Scheduled Withdrawal Account shall commence and/or change the method of
payment of such Scheduled Withdrawal Account, provided that, (i) unless the
Administrator otherwise determines, after the initial election under this
Section 7.1, a Participant may only make one election change with respect to a
particular Scheduled Withdrawal Account (after such election change, the
election shall become irrevocable); (ii) except as otherwise permitted by
Section 409A, the first in-service payment with respect to such changed election
must be deferred at least 5 years from the date such payment would otherwise
have been made, and (iii) except as otherwise permitted by Section 409A, the
election shall not become effective for 12 months.
7.2    Timing of Scheduled Withdrawal. The Scheduled Withdrawal payment shall be
paid (or commence to be paid) by the Company to the Participant within 30 days
following the end of the month and calendar year the Participant has elected on
the Participant Election Form to receive such Scheduled Withdrawal (and if
applicable, subsequent annual payments shall be made within 30 days following
the end of such month of subsequent calendar years), unless preceded by the
Participant's Termination of Employment. In the event of Termination of
Employment prior to the date elected for the Scheduled Withdrawal, the amounts
in the Scheduled Withdrawal accounts shall be paid at the same time and in the
form provided in Sections 4.1 or 4.2 of the Plan (whichever is applicable). In
the event such Termination of Employment is as a result of the Participant’s
death, the Scheduled Withdrawal shall be paid as provided in Section 5.1 of the
Plan.
ARTICLE VIII

Amendment and Termination of Plan
8.1    Amendment. The Company may at any time or from time to time modify or
amend any or all of the provisions of the Plan, or stop future deferrals to the
Plan, provided that no such amendment shall reduce a Participant’s Account
balance or change existing elections with respect to the time and method of
payment of a Participant’s Account.
8.2    Termination of Plan. The Company expects to continue this Plan, but does
not obligate itself to do so. The Company reserves the right to discontinue and
terminate the Plan at any time, in whole or in part, for any reason (including a
change, or an impending change, in the tax laws of the United States or any
State). Termination of the Plan shall be binding on all Participants and
Employers, but in no event may such termination reduce the amounts credited at
that time to any Participant’s Account. If this Plan is terminated, subject to
Section 4.4, amounts credited to Participants’ Accounts shall be paid in a lump
sum, provided that (A) the Company terminates at the same time any other
arrangement that is subject to Section 409A and that would be aggregated with
the Plan under Section 409A; (B) the Company does not adopt any other
arrangement that would be aggregated with the Plan under Section 409A for three
years; (C) the payments upon such termination shall not commence until 12 months
after the date of termination and all such payments must be completed within 24
months after the date of termination; and (D) such other requirements as may be
imposed by Section 409A are satisfied.
ARTICLE IX

Beneficiaries
9.1    Beneficiary Designation. The Participant shall have the right, at any
time, to designate any person or persons as Beneficiary (both primary and
contingent) to whom payment under the Plan shall be made in the event of the
Participant’s death. The Beneficiary designation shall be effective when it is
submitted in writing to and acknowledged by the Administrator during the
Participant’s lifetime on a form prescribed by the Administrator (including
through electronic communication). The Beneficiary designation in effect for the
Participant under the Prior Plan as of December 1, 2007 shall be deemed the
Beneficiary designation under this Plan until a new Beneficiary designation is
filed in accordance with the procedures under this Plan.
9.2    Revision of Designation. The submission of a new Beneficiary designation
shall cancel all prior Beneficiary designations.
9.3    Successor Beneficiary. If all primary Beneficiaries die prior to complete
distribution of the benefits provided in Article 5, the remaining Account
balance shall be paid to the contingent Beneficiary elected by the Participant
in the form of a lump sum payable no later than the last day of the month
following the month in which the last remaining primary Beneficiary’s death is
established.
9.4    Absence of Valid Designation. If a Participant fails to designate a
Beneficiary as provided above, or if every person designated as Beneficiary
predeceases the Participant or dies prior to complete distribution of the
Participant’s benefits, then the Administrator shall direct the distribution of
such benefits to the Participant’s spouse, if the Participant was married on the
date of death (as determined by the Administrator using the same definition and
rules applicable under the Equifax Inc. 401(k) Plan), or, if the Participant was
not married on death, to the Participant’s estate.
ARTICLE X

Administration/Claims Procedures
10.1    Administration. The Plan shall be administered by the Administrator,
which shall have the exclusive right and full discretion (i) to interpret the
Plan, (ii) to decide any and all matters arising hereunder (including the right
to remedy possible ambiguities, inconsistencies, or admissions), (iii) to make,
amend and rescind such rules as it deems necessary for the proper administration
of the Plan and (iv) to make all other determinations necessary or advisable for
the administration of the Plan, including determinations regarding eligibility
for benefits payable under the Plan. All interpretations of the Administrator
with respect to any matter hereunder shall be final, conclusive and binding on
all persons affected thereby. No member of the Administrator shall be liable for
any determination, decision, or action made in good faith with respect to the
Plan. The Company will indemnify and hold harmless the members of the
Administrator from and against any and all liabilities, costs, and expenses
incurred by such persons as a result of any act, or omission, in connection with
the performance of such persons’ duties, responsibilities, and obligations under
the Plan, other than such liabilities, costs, and expenses as may result from
the bad faith, willful misconduct, or criminal acts of such persons.
10.2    Claims Procedure. Any Participant, former Participant or Beneficiary may
file a written claim with the Administrator setting forth the nature of the
benefit claimed, the amount thereof; and the basis for claiming entitlement to
such benefit. The Administrator shall determine the validity of the claim and
communicate a decision to the claimant promptly and, in any event, not later
than ninety (90) days after the date of the claim. The claim may be deemed by
the claimant to have been denied for purposes of further review described below
in the event a decision is not furnished to the claimant within such ninety (90)
day period. If additional information is necessary to make a determination on a
claim, the claimant shall be advised of the need for such additional information
within forty-five (45) days after the date of the claim. The claimant shall have
up to one hundred and eighty (180) days to supplement the claim information, and
the claimant shall be advised of the decision on the claim within forty-five
(45) days after the earlier of the date the supplemental information is supplied
or the end of the one hundred and eighty (180) day period. Every claim for
benefits which is denied shall be denied by written notice setting forth in a
manner calculated to be understood by the claimant (i) the specific reason or
reasons for the denial, (ii) specific reference to any provisions of the Plan
(including any internal rules, guidelines, protocols, criteria, etc.) on which
the denial is based, (iii) description of any additional material or information
that is necessary to process the claim, and (iv) an explanation of the procedure
for further reviewing the denial of the claim.
10.3    Review Procedures. Within sixty (60) days after the receipt of a denial
on a claim, a claimant or his/her authorized representative may file a written
request for review of such denial. Such review shall be undertaken by the
Administrator and shall be a full and fair review. The claimant shall have the
right to review all pertinent documents. The Administrator shall issue a
decision not later than sixty (60) days after receipt of a request for review
from a claimant unless special circumstances, such as the need to hold a
hearing, require a longer period of time, in which case a decision shall be
rendered as soon as possible but not later than one hundred and twenty (120)
days after receipt of the claimant’s request for review. The decision on review
shall be in writing and shall include specific reasons for the decision written
in a manner calculated to be understood by the claimant with specific reference
to any provisions of the Plan on which the decision is based and shall include
an explanation the claimants right to pursue a legal action in the event the
claim is denied.
ARTICLE XI

Conditions Related to Benefits
11.1    Nonassignability. The Participant’s Account balance and the benefits
provided under the Plan shall not be subject to sale, alienation, assignment,
transfer, pledge or hypothecation by the Participant or any Beneficiary and any
attempt to sell, alienate, assign, transfer, pledge or hypothecate an Account
balance or Plan benefits including, without limitation, any assignment or
alienation in connection with a separation, divorce, child support or similar
arrangement, shall be null and void and not binding on the Company or the Plan.
The Participant’s Account balance and benefits shall be exempt from the claims
of creditors or other claimants of the Participant or Beneficiary and from all
orders, decrees, levies, garnishment or executions to the fullest extent allowed
by law.
11.2    No Right to Company Assets. The benefits paid under the Plan shall be
paid from the general funds of the Company, and the Participant and any
Beneficiary shall be no more than unsecured general creditors of the Company
with no special or prior right to any assets of the Company for payment of any
obligations hereunder. At its discretion, the Company may establish one or more
grantor trusts for the purpose of providing for payment of benefits under the
Plan. Such trust or trusts may be irrevocable, but the assets thereof shall be
subject to the claims of the Company’s creditors in accordance with the terms of
the trusts. Benefits paid to the Participant from any such trust or trusts shall
be considered paid by the Company for purposes of meeting the obligations of the
Company under the Plan.
11.3    Protective Provisions. The Participant shall cooperate with the Company
by furnishing any and all information requested by the Administrator, in order
to facilitate the payment of benefits hereunder, taking such physical
examinations as the Administrator may deem necessary and taking such other
actions as may be requested by the Administrator. If the Participant refuses to
so cooperate, the Company shall have no further obligation to the Participant
under the Plan. In the event of the Participant’s suicide during the first two
(2) years in the Plan, or if the Participant makes any material misstatement of
information or non-disclosure of medical history, then no benefits shall be
payable to the Participant under the Plan, except that benefits may be payable
in a reduced amount in the sole discretion of the Administrator.
11.4    Withholding. The Participant shall make appropriate arrangements with
the Company for satisfaction of any federal, state or local income tax
withholding requirements and Social Security or other employee tax requirements
applicable to the payment of benefits under the Plan. If no other arrangements
are made, the Company may provide, at its discretion, for such withholding and
tax payments as may be required, including, without limitation, by the reduction
of other amounts payable to the Participant.
11.5    Assumptions and Methodology. To the extent required, the Administrator
shall establish the actuarial assumptions and method of calculation used in
determining the present or future value of benefits, earnings, payments, fees,
expenses or any other amounts required to be calculated under the terms of the
Plan. The Administrator shall also establish reasonable procedures regarding the
form and timing of installment payments.
ARTICLE XII

Miscellaneous
12.1    Successors of the Company. The rights and obligations of the Company
under the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.
12.2    Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to continued employment with the Company or an Employer,
nor as a limitation on the right of the Company or an Employer to terminate the
employment of any Participant at any time.
12.3    Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.
12.4    Captions. The captions of the articles, paragraphs and sections of the
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.
12.5    Validity. In the event any provision of the Plan is held invalid, void
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.
12.6    Waiver of Breach. The waiver by the Company of any breach of any
provision of the Plan shall not operate or be construed as a waiver of any
subsequent breach by that Participant or any other Participant.
12.7    Notice. Any notice or filing required or permitted to be given to the
Company or the Participant under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, in the case
of the Company, to the principal office of the Company, directed to the
attention of the Administrator, and in the case of the Participant, to the last
known address of the Participant indicated on the employment records of the
Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Notices to the Company may be permitted by
electronic communication according to specifications established by the
Administrator.
12.8    Errors in Benefit Statement or Distributions. In the event an error is
made in a benefit statement, such error shall be corrected as soon as is
practical following the date such error is discovered. In the event of an error
in a distribution, the Participant’s Account shall, as soon as is practical
after discovery of such error, be adjusted to reflect such under or over payment
and, if possible and to the extent permitted without violating Section 409A, the
next distribution shall be adjusted upward or downward to correct such prior
error. If the remaining balance of a Participant’s Account is insufficient to
cover an erroneous overpayment, the Company may, at its discretion, offset other
amounts payable to the Participant from the Company (including but not limited
to salary, bonuses, expense reimbursements, severance benefits or other
compensation or benefit arrangements, to the extent allowed by law and permitted
under Section 409A) to recoup the amount of such overpayment(s).
12.9    ERISA Plan. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA.
12.10    Applicable Law. The Plan shall be governed by ERISA and, in the event
any provision of, or legal issue relating to, this Plan is not fully preempted
by ERISA, such issue or provision shall be governed by the laws of the State of
Georgia (without regard to conflict of law provisions).
12.11    Compliance With Section 409A. The Plan is intended to satisfy the
requirements of Section 409A and any regulations or guidance that may be adopted
thereunder from time to time, including any transition relief available under
applicable guidance related to Section 409A. The Plan may be amended and shall
be interpreted by the Company as it determines necessary or appropriate in
accordance with Section 409A and to avoid a plan failure under Section 409A(1).


IN WITNESS WHEREOF, the Company has caused this Plan as amended and restated to
be executed as of the 17th day of December, 2015.




EQUIFAX INC.


BY: /s/ Coretha Rushing______________________
Coretha Rushing
Chief Human Resource Officer


1

